Citation Nr: 0000610	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  94-01 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of the overpayment of 
improved pension benefits in the amount of $3,408.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to June 
1945.

In a March 1999 decision, the Board of Veterans' Appeals 
(Board) determined that an overpayment in the amount of 
$3,408 in pension benefits was not created because of bad 
faith on the part of the veteran.  The Board also remanded 
the issue of entitlement to a waiver of recovery of the 
overpayment of improved pension benefits in the amount of 
$3,408 to the Department of Veterans Affairs (VA) 
Albuquerque, New Mexico Regional Office (RO) for a 
determination as to whether considerations of equity and good 
conscience warranted entitlement to a waiver of the 
overpayment in whole or in part.  In a June 1999 decision the 
RO determined that considerations of equity and good 
conscience did not warrant entitlement to a waiver of 
overpayment in whole or in part.  Thus, the case has now been 
returned to the Board for appellate consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO has determined that pension benefits were overpaid 
in the amount of $3,408.

3.  The pension application form, submitted by the veteran 
prior to the award of pension benefits, requested that the 
veteran provide his net worth as well as all income and wages 
received by himself and his spouse.  

4.  At the time of his original award letter, the veteran was 
notified that his award was based upon the income of himself 
and his spouse, which consisted solely of Social Security 
benefits, that pension was an income-based program, and that 
he should notify VA immediately of any changes in income.  

5.  The veteran was at fault in the creation of the 
overpayment of pension benefits, which resulted from the 
retroactive termination of his award, after he failed to 
timely report wage income received by his spouse in 1989, 
1990, and 1991.  

6.  In a March 1999 decision, the Board determined that an 
overpayment in the amount of $3,408 in pension benefits was 
not created because of bad faith on the part of the veteran.  

7.  Repayment of the debt would not deprive the veteran of 
the basic necessities of life or otherwise defeat the purpose 
of the pension benefit program.  

8.  There are no other elements of the standard of equity and 
good conscience that mandate waiving recovery of the 
overpayment.  



CONCLUSION OF LAW

The recovery of the overpayment of pension benefits, in the 
amount of $3,408, would not be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 1.963, 1.965 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On various Eligibility Verification Reports dated in March 
1989, March 1990, and March 1991, covering the period from 
March 1988 to February 1992, the veteran indicated that he 
and his wife received only Social Security Income and zero 
wage income.

In a subsequent Eligibility Verification Report dated and 
received in March 1992, the veteran stated that both he and 
his wife received monthly Social Security Income.  He 
additionally indicated that, for the period from March 1, 
1991 to February 29, 1992, his spouse received $3,430.80 in 
wage income.  

Subsequently received by the RO was an Income Verification 
Statement from one of the employers of the veteran's spouse, 
showing gross annual wage payments for the year 1989 of 
$2,040, for the year 1990 of $2,000; and for the year 1991 
(projected) of $2,080.  This Income Verification Statement 
further indicated that the veteran's spouse was currently 
receiving payments. An additional Income Verification 
Statement from another employer of the veteran's spouse 
showed gross annual wage income for the year 1989 of 
$1,056.83; for the year 1990 of $1,181.91; and for the year 
1991 of $1,191.68.  That statement also indicated that the 
veteran's spouse was currently receiving payments.

Submitted in conjunction with the aforementioned income 
verification statements were W-2 Wage and Tax Statements for 
the years 1989, 1990, and 1991, showing wage income for the 
veteran's spouse for those years of $3,250, $3,334, and 
$3,330, respectively.

In correspondence of January 1993, the veteran was informed 
that, based in part upon W-2 Forms for the years 1989, 1990, 
and 1991 furnished by his spouse, which showed income 
exceeding the limits set by law, his non-service-connected 
pension benefits were being terminated effective February 1, 
1989.  He was further informed that this termination of 
pension benefits resulted in an overpayment, and that he 
would soon be notified of the exact amount of that 
overpayment.  

In a June 1993 decision, the RO determined that the 
overpayment of $3,408 was created because of the veteran's 
bad faith in that he willfully and intentionally withheld 
essential facts on the Eligibility Verification Reports.  The 
veteran filed a notice of disagreement with that 
determination in June 1993, and a timely substantive appeal 
was filed in September 1993.  

In a January 1996 decision, the Board remanded the issue of 
entitlement to a waiver of recovery of the overpayment of 
improved pension benefits in the amount of $3,408 to the RO 
for completion of a current Financial Status Report and an 
audit.  

In a March 1999 decision, the Board determined that an 
overpayment in the amount of $3,408 was not created because 
of bad faith on the part of the veteran.  The Board found 
that it was the veteran's own action in March 1992 of 
submitting evidence of the wage income of his spouse that 
revealed the overpayment.  The Board concluded that the 
submission of that information was not the effort of an 
individual attempting to conceal or otherwise act in bad 
faith.  

The veteran in this action seeks waiver of recovery of the 
aforementioned overpayment of Improved Pension Benefits in 
the amount of $3,408.  

The recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
See 38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.963(a).

Because it has already been determined by the Board that 
there was no willful intention on the part of the veteran to 
exercise bad faith in the creation of the overpayment that 
has been assessed against him, the Board must determine 
whether the evidence establishes that recovery of that 
overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963, 1.965.  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1. Fault of the debtor:  Where actions of the debtor 
contribute to the creation
                of the debt.

2. Balancing of faults:  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship:  Whether collection would deprive 
debtor or family of
                basic necessities.

	4.  Defeat the purpose:  Whether withholding of benefits 
or recovery would 
                nullify the objective for which the VA 
benefits were intended.

	5.  Unjust enrichment:  Failure to make restitution 
would result in unfair gain 
                to the debtor.

	6.  Changing position to one's detriment:  Reliance on 
VA benefits results in 
                relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

Although the Board has found the veteran did not demonstrate 
bad faith, there was fault on his part in creating the 
overpayment.  On the face of the pension application form, it 
was specifically requested that all wages and income from 
interest and bank deposits of the veteran and his spouse be 
reported.  In addition, the veteran was notified on several 
occasions that he should inform VA immediately of any changes 
in his income or that of his spouse.  Despite such notice and 
instructions, the veteran reported for the period from March 
1988 to February 1992 that he and his spouse had only Social 
Security Income, and no wage income.  

The veteran's award of pension benefits was based on his 
report that he had no monthly income other than Social 
Security.  Income verification information received by the RO 
reflected wage payments received by the veteran's spouse for 
the years 1989, 1990, and 1991.  If the veteran had provided 
timely financial information to VA for the period in 
question, he would not have received an award of pension 
benefits.  When the RO discovered the unreported wages, it 
took appropriate action to immediately terminate the award.  
Thus, the fault in the creation of the debt rests with the 
veteran.  

The Board has considered whether recovery of the overpayment 
from the veteran would result in undue financial hardship.  
In his March 1996 Financial Status Report, the veteran 
reported a monthly income of $567 and his spouse's monthly 
income as $381.  In addition, the veteran reported holding 
assets of $200 in cash and a vehicle.  He reported monthly 
expenses, consisting of food, utilities, and heat, and other 
living expenses of $900.  A portion of his expenses was 
listed as going towards home and car insurance as well as 
home taxes.  The veteran reported no outstanding balances on 
installment debts or other contracts.  The veteran reported 
the value of any real estate owned as zero.

The veteran also submitted a Financial Status Report in April 
1998.  He reported a monthly income of $502 and his spouse's 
monthly income as $461.  In addition, the veteran reported 
assets of over $10,000 in cash as well as a vehicle.  He 
reported monthly expenses, consisting of food, utilities, and 
heat, and other living expenses of $985 per month.  The 
veteran reported no outstanding balances on installment debts 
or other contracts; however, the veteran did note that $55 
per month was being deducted from his pension for repayment 
of a debt to VA.  The veteran reported the value of any real 
estate owned as zero.  

It appears that, if a portion of the veteran's monthly income 
were to be utilized to repay the total VA indebtedness, such 
arrangement might cause some financial strain for the 
veteran.  However, the RO has determined that the veteran's 
monthly income exceeds his monthly expenses by $155.00.  The 
Board is unable to conclude that the collection of the 
overpayment would deprive the veteran of food, shelter, or 
other basic necessities.  

As previously noted, the veteran reported paying taxes and 
insurance for a home in his March 1996 Financial Status 
Report, although he noted the value of any real estate owned 
as zero.  In 1998, the veteran did not specifically delineate 
his living expenses other than food, utilities, and heat and 
he listed the value of any real estate owned as zero.  At no 
time has the veteran listed the value of a home owned in 1996 
or 1998, if any.  It is also noteworthy that in April 1998, 
the veteran listed his monthly utilities and heat as $315.  
However, when asked to submit copies of bills substantiating 
that amount, the bills produced by the veteran included a 
$190.93 bill for 200 hundred gallons of gas and electric 
bills for two separate months of $58.35 and $50.46.  The 
Board stresses that indebtedness to the government is 
entitled to the same consideration by the veteran as that to 
which he affords his other financial obligations.  His most 
recent Financial Status Report reflects assets of over 
$10,000 in cash.  Additionally, it has been determined by the 
RO that his monthly expenses total $725, while his monthly 
income totals $980.  Therefore, the Board finds that recovery 
of the overpayment would not deprive the veteran of the basic 
necessities of life.  

Another factor to be considered is whether recovery of the 
overpayment would defeat the original purpose of the benefit, 
by nullifying the object for which it was intended.  Pension 
is an income-based program, intended to provide a basic level 
of support for eligible veterans with wartime service.  
Recovery of those amounts to which the veteran was not 
entitled, in view of his offsetting income, would not defeat 
the purpose of the benefit.  On the other hand, the failure 
of the Government to insist upon its right to repayment of 
this debt would, to the extent of any amount waived, result 
in the veteran's unjust enrichment at the expense of the 
Government.

The Board further finds that failure to make restitution 
would result in unfair gain to the veteran since he was paid 
monetary benefits to which he was not entitled.  The VA made 
erroneous payments of benefits based on an assumption that 
the veteran's income consisted solely of Social Security 
benefits.  He failed to correct this information and thereby 
gained a monetary benefit.  In addition, the veteran has not 
alleged nor do the facts show that reliance on VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation.  He has not reported that he waived 
additional income from other sources based on his receipt of 
VA pension benefits.

Under the circumstances of this case, the Board finds that 
the recovery of the overpayment would not be against the 
principles of equity and good conscience.  Accordingly, the 
Board concludes that a waiver of the recovery of the 
overpayment at issue, in the amount of $3,408, is not 
warranted.



ORDER

A waiver of the recovery of the overpayment of pension 
benefits in the amount of $3,408 is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

